Citation Nr: 0503434	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury with status post medial 
meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.


The current appeal to the Board of Veterans' Appeals (Board) 
arose from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to an evaluation in excess of 30 
percent for residuals of a right knee injury with status post 
medial meniscectomy, and an evaluation in excess of 10 
percent for traumatic arthritis of the right knee.

In July 2002 the Board remanded the claim to the RO for 
further development and adjudicative action.

In August 2004 the RO affirmed the determinations previously 
entered.


FINDINGS OF FACT

1.  Residuals of a right knee injury with status post medial 
meniscectomy are productive of not more than severe 
impairment.

2.  Traumatic arthritis of the right knee is productive of 
pain on motion and involves one joint.

3.  Neuralgia of the right sensory peripheral saphenous nerve 
is not more than mild.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right knee injury with status post medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Code 5010 (2004).

3.  The criteria for assignment of a noncompensable 
evaluation for neuralgia of the right sensory peripheral 
saphenous nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8527 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that the veteran was 
seen in November 1981 for a twisting injury of the right 
knee.  He was diagnosed with questionable anterior cruciate 
ligament tear and medial collateral ligament tear.  He 
elected to be treated conservatively.  

In July 1989 the veteran was treated for a right knee injury 
sustained when stepping off a truck.  The diagnostic 
impressions were probable old medial collateral ligament 
tear, anterior cruciate ligament tear, medial meniscus tear, 
with new medial meniscus tear.  Arthroscopic surgery 
disclosed a torn medial meniscus.

An August 1992 VA orthopedic examination concluded in 
pertinent diagnoses of status post right knee strain, and 
status post arthroscopy for removal of torn medial cartilage 
on the right.

In December 1992 the RO granted entitlement to service 
connection for residuals of a right knee injury with status 
post medial meniscectomy and arthrotomy with assignment of a 
10 percent evaluation.

The veteran filed a reopened claim of entitlement to an 
increased evaluation for his service-connected disabilities 
of the right knee in October 2000.

Received in February 2001 was a private record of medical 
treatment of the right knee in March 1999, for complaints of 
pain.

Contemporaneously dated VA treatment reports in support of 
the veteran's claim have been associated with the claims 
file.

VA conducted an orthopedic examination of the veteran in 
January 2001.  The claims file was not made available for 
review in conjunction with the examination.  He was described 
as obese and with a derotation brace on the right leg.  He 
demonstrated a right antalgic gait.  There was a 1+ effusion 
on the right knee.  There was quadriceps atrophy of the right 
thigh.  Active range of motion was -5 to 135 degrees on the 
right.  The examination concluded in diagnoses of previously 
described post-traumatic instability of the right knee, 
moderately severe; and post-traumatic arthritis of the right 
knee, as secondary to the above.

VA conducted a special orthopedic examination of the veteran 
in May 2004.  The examiner recorded that the claims file had 
been made available for review in conjunction with the 
examination.  The veteran reported daily frequency of his 
right knee medial and lateral joint line pain.  He reported 
tingling and burning irritation to medial soft tissues above 
the right knee joint and medial joint line with crepitus.  He 
had pain and stiffness in the morning upon ambulation, the 
stiffness resolving after three minutes.  He denied buckling 
and locking.  He reported giving way and impaired 
coordination of the right knee.

The veteran reported swelling as a post activity process.  He 
denied fatigue, weakness, and lack of endurance.  He reported 
decreased strength and described loss of motion, 5-10 degrees 
maximum, during his worst periods of flare-up.  He denied 
impairment disability associated with hygiene, grooming, and 
eating.  He reported that home activities such as 45 minutes 
to an hour of standing were aggravating to the right knee.  
He practiced avoidance of stimulus and catalyst activities 
which aggravated the right knee.  He denied social, sports, 
home, or hobby impairment disability.  He reported stationary 
bike use four times a week, half an hour in the morning 
usually with knee bend irritation.  

The veteran reported flexion to about 110 degrees.  He stated 
that because of the above described symptoms, he got flat 
foot on the pedal instead of the toe off to decrease 
irritation.  

The veteran reported employment with the Del Rio gas 
department over the last 18 months.  He took breaks and rest 
stops to alleviate his symptoms.  His activities consisted of 
tightening gas lines in ditches, carrying heavy equipment, 
kneeling, crouching, and bending which were aggravating.  To 
ameliorate his symptoms he took 800 milligrams of Motrin, 
usually three times a day, three to four times a day and as 
needed.  He reported use of a knee brace and rehabilitation 
at home.

Pertinent clinical findings obtained on examination show the 
veteran was 64.5 inches tall and weighed 203 pounds.  He was 
described as obese.  Gait was normal without ambulatory aids, 
but he used a right knee brace.  Inspection of the right knee 
disclosed normal anatomic landmarks without edema, swelling, 
inflammation and heat.  He was tender to palpation on the 
medial joint line and the soft tissues where his brace was 
over the saphenous vessels and nerve bundle branches.  

On palpation over this area the veteran reported a tingling, 
burning sensation.  Bilateral knee flexion was to 125 
degrees.  Active equaled passive range of motion, repetitive 
motion with crepitus, without impaired coordination, lack of 
endurance or weakness.  There was fatigue with flexion of the 
hip and right lower extension against the examiner's 
resistance.  Bilateral knee terminal extension was 0 degrees.  
Lower extremity vascular and neurological examinations were 
symmetric and intact, except for sensory saphenous nerve 
discomfort, as noted above.  

Drawer test was less than 1+ anteriorly.  Lachman was 
negative.  McMurray's was aggravating without popping or 
clicking to the medial joint line of the right knee.  
Quadriceps circumference bilaterally was 47 centimeters with 
decreased vastus medialis oblique prominence of the right 
knee.  Right lower calf circumference was 39 centimeters as 
compared to 38 centimeters on the left.

The examiner diagnosed traumatic arthritis of the right knee 
without subluxation or instability, neuralgia of the sensory 
peripheral saphenous nerve (based on clinical examination, 
most likely secondary to brace use (mild to moderate), and 
degenerative medial malleolus of the right knee, treated by 
arthroscopy and meniscectomy, 1989 and 1997.


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2004), as distinguished 
from the assignment of an initial rating following the 
original grant of service connection; consequently, the rule 
from Francisco is applicable.  See also Fenderson v. West, 
12 Vet. App 119 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: (1) 
where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

However, the CAVC has held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for under the 
pertinent Diagnostic Code.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability if the same joint.  VAOPGCPREC 
9-04.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  

A 20 percent rating is provided for moderate disability and 
a 30 percent rating is provided for severe disability.  38 
C.F.R. § 4.71a, Code 5257 (2004).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2004).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2004).  

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2004).  

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a (2004).  See also 38 C.F.R. § 4.71, Plate II 
(2004) which specifies that normal flexion and extension of 
a knee is from 0 to 140 degrees.  

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.




Under Code 5010, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010, (2004).  Degenerative arthritis 
is rated under Code 5003 on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2004).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  





With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2004).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

A noncompensable evaluation may be assigned for mild to 
moderate paralysis of the internal saphenous nerve, and 10 
percent may be assigned when severe to complete.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8527 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  


Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2001 rating decision, January 
2002 Statement of the Case, August 2002 Supplemental 
Statement of the Case (SSOC), and August 2004 SSOC, cite the 
law and regulations that are applicable to the appeal and 
explain why the RO denied each of the claims.  The most 
recent supplemental statement of the case, dated in August 
2004, set forth the text of the VCAA regulations.  

In addition, in January 2004, the RO sent the veteran a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  

The Board would note that the January 2004 letter was not 
legally sufficient under the statutory requirements then in 
effect to the extent that it requested a 60-day reply and 
did not adequately explain that the veteran had a full year 
in which to submit the requested information or evidence.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

However, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, replacing and withdrawing Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made before January 2004, the date the veteran 
was provided notice of the VCAA.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini.  However, the CAVC in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal at the present 
time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 

(2) inform the claimant about the information and evidence 
that VA will seek to provide; 

(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and 

(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  


In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's January 2004 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  

Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


Duty to Assist

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has undergone VA examinations to 
provide information regarding the current status of the 
service-connected right knee disabilities at issue.  

VA treatment reports have been obtained and associated with 
the claims file.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  


Increased Evaluations

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

As a result of a twisting injury in service, later 
superimposed injury, and subsequent surgery, the service-
connected right knee disability is rated as residuals of 
injury with status post medial meniscectomy and arthroscopy, 
and as degenerative joint disease in the knee, with 
osteoarthritis of a traumatic nature.  

The disability is rated under Diagnostic Code 5257, 
pertaining to recurrent subluxation or lateral instability, 
and Diagnostic Code 5010, pertaining to traumatic arthritis.  
Diagnostic Code 5010 specifies that traumatic arthritis is to 
be rated as degenerative arthritis under Diagnostic Code 
5003.  

The 30 percent rating in effect for the right knee is the 
highest rating assignable under Diagnostic Code 5257.  
Therefore, in order for the veteran to receive an increased 
rating, another applicable code must be found for the purpose 
of a rating by analogy.  

The only other code having potential applicability is 
Diagnostic Code 5256 pertaining to ankylosis (complete bony 
fixation), which provides a 40 percent rating for ankylosis 
in a position of flexion between 10 degrees and 20 degrees.  
The veteran clearly does not have ankylosis of the knee.  
Such disorder has not been shown on VA examinations.

Alternatively, a determination must be made as to whether a 
separate rating based on limitation of motion due to 
arthritis is warranted.  In considering whether a separate 
rating based on limitation of motion is warranted, it is 
relevant that under the rating schedule, unless otherwise 
provided, all disabilities, including those resulting from a 
single disease entity, are to be rated separately unless they 
constitute the same disability or the same manifestations.  
See 38 C.F.R. §§ 4.14, 4.25 (2003).  It must therefore be 
determined whether any of the symptomatology is duplicative 
of or overlaps with other symptomatology; the veteran is 
entitled to separate ratings where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  To reiterate, the General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003 (or Diagnostic Code 5010, 
which incorporates the Diagnostic Code 5003 criteria), 
provided that:  


[any] separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero-percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.  

It is clear from VAOPGCPREC 23-97 that in order for separate 
ratings to be assigned under Codes 5257 and 5003, both 
instability and limitation of motion due to arthritis must be 
present.  

In the present case, neither subluxation or instability are 
shown in VA examination reports.  In addition, the veteran 
has atrophy of the right thigh and has been periodically 
noted to have effusion of the joint in addition to 
instability.  Such findings, although not uniformly or 
consistently reported at each clinical evaluation, are 
consistent with not more than the 30 percent rating in effect 
under Diagnostic Code 5257.  

A rating based on limitation of motion is potentially 
assignable for arthritis.  The record shows that the veteran 
does in fact have some degree of limitation of motion of the 
knee, which was most recently measured as being from 
0 degrees of extension to 125 degrees of flexion.  The normal 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

However, the limitation of motion is not of such degree as to 
meet the criteria for a 0 percent rating under Code 5260 or 
5261; consequently, a separate rating based on limitation of 
motion cannot be assigned.  

In any event, there is no basis for assignment of separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
for disability of the right knee joint.  VAOPGCPREC 9-04.

A subsequent General Counsel opinion, VAOPGCPREC 9-98, held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
In the present case, arthritis of the right knee is 
documented in the record by X-ray evidence, and there is 
ample evidence of painful motion.  Diagnostic Code 5003 
permits the assignment of a 10 percent rating for each major 
joint affected by noncompensable limitation of motion.  
Accordingly, there is a proper basis for the current 
assignment of a separate 10 percent rating in effect for 
arthritis based on painful motion.  

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

It is clear that the 10 percent rating assigned herein for 
arthritis based on painful limitation of motion under 
38 C.F.R. § 4.59 is the maximum rating assignable on the 
basis of functional impairment due to pain.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable only 
where the assignment of a rating is contingent on limitation 
of motion alone.  

Where the code does not depend on limitation of motion, such 
as with Diagnostic Code 5257, these provisions do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Hence, no 
increase in the rating for functional impairment other than 
limitation of motion under Diagnostic Code 5257 can be 
assigned.  In any event, the veteran is assigned the maximum 
schedular evaluation permitted under Diagnostic Code 5257, 
thereby precluding an increased evaluation under DeLuca.  See 
Johnston, supra. 

Nonetheless, there does exist a basis for assignment of a 
separate noncompensable evaluation for mild neuralgia of the 
sensory peripheral saphenous nerve found by the May 2004 VA 
examiner to be secondary to use of a brace on the right knee.  
The rating schedule provides a noncompensable evaluation for 
mild to moderate neuralgia of the internal saphenous nerve.  
There is no basis for assignment of the maximum schedular 
evaluation of 10 percent under diagnostic code 8527, as 
severe to complete neuralgia of the right saphenous nerve was 
not shown by the May 2005 VA examination.

As to the other discussed applicable rating criteria, where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right knee disabilities.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury with status post medial 
meniscectomy is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


